Order issued December 3, 2019




                                     In The

                              Court of Appeals
                                     For The

                          First District of Texas
                            ————————————
                              NO. 01-19-00374-CV
                           ———————————
  BUCKINGHAM SENIOR LIVING COMMUNITY, INC., ELIZABETH
          GEORGE, AND MARY EMRICH, Appellants
                                        V.
                 ANGELA HURST WASHINGTON, Appellee


                   On Appeal from the 125th District Court
                            Harris County, Texas
                      Trial Court Case No. 2019-02894


                          MEMORANDUM ORDER

      Mary Emrich, an appellant in this case, has filed a motion to dismiss her

individual appeal. More than ten days have elapsed since the filing of the motion,

and no party has objected to dismissal. See TEX. R. APP. P. 10.3(a). We grant the

motion and dismiss the appeal filed by Mary Emrich. See TEX. R. APP. P. 42.1(a)(1).
The appeals of the other appellants, Buckingham Senior Living Community and

Elizabeth George, remain pending.

                                PER CURIAM

Panel consists of Chief Justice Radack and Justices Landau and Hightower.




                                       2